               Case 18-19441-EPK        Doc 501         Filed 01/10/19   Page 1 of 1

                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

In re:                                                         Case No. 18-19441-EPK

160 ROYAL PALM, LLC,                                           Chapter 11

      Debtor.
_______________________________/

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the Notice of Hearing [ECF No.

499] was served via CM/ECF Notice of Electronic Filing to all parties registered to receive

electronic noticing in this case on January 10, 2019.

                               ATTORNEY CERTIFICATION

         I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

                                             SHRAIBERG, LANDAU & PAGE, P.A.
                                             Attorneys for the Debtors
                                             2385 NW Executive Center Drive, #300
                                             Boca Raton, Florida 33431
                                             Telephone: 561-443-0800
                                             Facsimile: 561-998-0047
                                             Email: ependergraft@slp.law

                                             By: /s/ Eric Pendergraft
                                                     Eric Pendergraft
                                                     Florida Bar No. 91927




{2234/000/00430367}
